194 F.2d 537
52-1 USTC  P 9222
ESTATE of Charles D. CARTER, Deceased, Grace M. Carter,Administratrix, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11355.
United States Court of Appeals Sixth Circuit.
Feb. 18, 1952.

Harold K. Bell, Cleveland, Ohio, for petitioner.
Theron L. Caudle, Charles Oliphant, W. H. Schwatka, Ellis N. Slack, Helen Goodner and S. Dee Hanson, Washington, D.C., for respondent.
Before ALLEN, MARTIN, and McALLISTER, Circuit Judges.
PER CURIAM.


1
The above cause coming on to be heard upon the transcript of record, the briefs of the parties, and the argument of counsel in open court, and the court being duly advised.


2
Now, therefore, it is ordered that the decision appealed from be and is hereby affirmed, in accordance with the findings of fact and opinion of the Tax Court.